DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 11/17/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 19 and 20 are allowable over the prior art of record for at least the reason that even though the prior art discloses an optical combiner, comprising: an optical substrate having characteristics to guide light by total internal reflection; an in-coupler grating positioned to receive an incident light with a field of view (FOV), the in-coupler grating tuned to couple a first portion of the incident light with a first part of the FOV (first light portion) into a first propagation path within the optical substrate and a second portion of the incident light with a second part of the FOV (second light portion) into a second propagation path within the optical substrate, the first light portion including light of a first color, the second light portion excluding light of the first color; a first fold grating, a second fold grating and an out-coupler grating,  the prior art fails to teach or reasonably suggest, that the first fold grating is tuned to generate expand the first light portion by splitting the first light portion into a plurality of first sub-beams and further tuned to change a beam propagation direction of the first sub-beams from the 
Claims 2-18 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872